UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40052
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                      JOSE MANUEL GARCIA-CAMPOS,

                                                  Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                         (B-99-CR-399-1)

                           October 23, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*


     The Federal Public Defender appointed to represent Jose Manuel

Garcia-Campos has requested leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).         Garcia-

Campos received a copy of counsel's motion and brief but has not

filed a response.   Our review of the brief and the record discloses

no nonfrivolous issue for appeal.        Accordingly, the motion to

withdraw is GRANTED, and the appeal is DISMISSED.       See 5TH CIR. R.

42.2.

                                MOTION GRANTED; APPEAL DISMISSED

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.